Citation Nr: 1525204	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  10-45 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased compensable rating for left ear hearing loss.

2.  Entitlement to an increased compensable rating for chronic suppurative otitis media left, perforation left tympanic membrane.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran had active service from November 1966 to November 1969.  

These matters come before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which confirmed and continued compensable ratings for left ear hearing loss and chronic suppurative otitis media left, perforation left tympanic membrane.   

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for increased compensable ratings for service-connected left ear hearing loss and chronic suppurative otitis media left, perforation left tympanic membrane.

The Veteran's last VA examination for his left ear hearing loss and chronic suppurative otitis media left, perforation left tympanic membrane disabilities took place in October 2009.  In the May 2015 Written Brief Presentation, the Veteran's representative noted that the most recent VA examination and pertinent medical evidence was "outdated" and "inadequate".

Additionally, in a May 2010 correspondence, the Veteran claimed that he was experiencing periodic periods of imbalance which he believed was caused by his ear problems.  The Board notes that the Veteran is currently rated at a noncompensable rating for his service-connected chronic suppurative otitis media left, perforation left tympanic membrane under Diagnostic Codes 6200-6211.  While a noncompensable evaluation is the maximum rating under Diagnostic Code 6211, the Board symptoms including dizziness or vertigo might warrant a higher compensable rating under a Diagnostic Code pertaining to diseases of the ear.

Although a new VA examination is not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 

In this connection, the Board believes that a medical examination assessing the current severity of the Veteran's service-connected left ear hearing loss and chronic suppurative otitis media left, perforation left tympanic membrane is necessary to adequately decide these claims. 

Additionally, the most recent VA treatment records contained in the file are for treatment received in December 2009.

Therefore, it appears that additional records pertaining to the Veteran's diagnosis and treatment for his service connected left ear hearing loss and chronic suppurative otitis media left, perforation left tympanic membrane disabilities may exist.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the Secretary, and must be considered if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated his for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Obtain from the Nashville VA Medical Center (VAMC) all outstanding medical records all outstanding medical records from December 2009 to the present.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Schedule the Veteran for an audiological examination to determine the current severity of his left ear hearing loss and chronic suppurative otitis media left, perforation left tympanic membrane disabilities.  

Puretone threshold testing, the Maryland CNC speech audiometric test, and any other tests or studies deemed necessary by the examiner should be performed, to include identification of all residuals (other than hearing loss); such as any dizziness due to associated chronic suppurative otitis media left, perforation left tympanic membrane.


The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing disability.  The claims file must be made available to and reviewed by the examiner, and the examiner's report must indicate that such review occurred.

A report of the examination should be prepared and associated with the Veteran's VA claims file. 

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




